Citation Nr: 1225624	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to June 1995. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the RO in Los Angeles, California, which in part, denied service connection for a seizure disorder.  The Veteran now lives within the jurisdiction of the VA RO in Oakland, California. 

The case was previously before the Board in February 2010, when it was remanded for consideration of additional evidence and additional development with respect to other issues on appeal at that time.  

In August 2011 the Board rendered a decision on the Veteran's claims for service connection for a seizure disorder and fibromyalgia.  In March 2012 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to the issue of service connection for a seizure disorder and remanded the case pursuant to a Joint Motion for Remand (JMR).  The appeal on the issue of service connection for fibromyalgia was dismissed; that issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2012 JMR indicated that remand was necessary for the Board to provide reasons and bases as to why a VA Compensation and Pension examination with respect to the claim for service connection for a seizure disorder had not been provided.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also, 38 U.S.C.A. § 5103A(d).  The Board is remanding the case for an examination of the Veteran.  

The Veteran served on active duty from September 1992 to June 1995.  She was born in February 1969, making her 22 on entry to service and 26 upon separation.  

The Veteran claims service connection for a seizure disorder.  However, she has not actually expressed any direct argument, theory, or reasoning to any VA adjudicator as to why service connection is warranted.  

In her November 2004 claim, the Veteran asserted that her partial seizure disorder began on October 28, 2003, and she reported receiving VA treatment for this disability.  This is approximately 8 years after she separated from service.  

The Veteran's service treatment records are incomplete, and do not include a copy of her service entrance medical examination report.  Available service treatment records from the Veteran's period of active duty include a February 1995 examination report which was conducted shortly before she separated from service, along with the accompanying Report of Medical History.  On examination the Veteran's neurologic system was normal, with no abnormalities noted.  On the accompanying Report of Medical History, she specifically denied a history of dizziness, fainting spells, head injury, epilepsy, fits, and periods of unconsciousness.  The available service treatment records do not show any diagnosis, treatment, or occurrence of any seizures during service; the Veteran specifically denied any such symptoms during service on the February 1995 report of medical history.  In fact, she denied any history of seizures up to that point in time which would include pre-service.  

Private medical records dated from 2000 to 2004 reflect treatment for a variety of conditions, including a seizure disorder.  A November 2000 note reflects that the Veteran was taking Dilantin; this is the earliest evidence that she was diagnosed with a seizure disorder and it is dated over 5 years after she separated from service.  

The JMR points out that in several post-service VA neurology treatment records, the Veteran's reported a history of history of seizures since approximately age 14 and/or the 9th grade, which either resolved or were controlled without medication between the ages of approximately 16 to 25 when they began to reoccur.  The JMR used math computations to assert that these reports make the assertions that the Veteran had seizures in 1994 and/or at the age of 25, which would have been when she was still on active duty.  The JMR made no comment that the Veteran's assertion of having seizures during service was inconsistent with, and directly contradicted by, the contemporaneous medical evidence of the 1995 service department examination report and the Veteran's own reported history at that time.  

The Veteran's reported medical history related to her seizures, including reports of pre-service diagnosis of seizures is inconsistent and varies throughout the record.  Her reported history is also either not supported, or contradicted by, contemporaneous medical evidence in the record.  

Because the report of a service entrance examination is missing, it cannot be said that a seizure disorder was noted on that examination report.  Thus, the Veteran is presumed sound upon entry into service.  38 U.S.C.A. § 1110 (West 2002).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, remand for VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's VA medical treatment records, for the period of time from February 2011 to the present.  All information obtained should be made part of the file.

2.  Schedule the Veteran for an examination to determine the nature, extent, and etiology of any current seizure disorder.  

The examiner should elicit a detailed medical history of the Veteran's seizure disorder including date of onset and diagnosis.  

The examiner is informed that there are no contemporaneous medical records supporting a diagnosis of seizure disorder prior to 2000.  A February 1995 service department examination report revealed no evidence of seizures and a normal neurologic clinical evaluation.  On the February 1995 Report of Medical History, the Veteran specifically denied a history of seizures (dizziness, fainting spells, head injury, epilepsy, fits, and periods of unconsciousness) for any period of time prior to that date.  October 2003 and November 2004 treatment records include the Veteran's reported history of epilepsy, since approximately age 14.  

The examiner is to review the evidence of record and provide opinions on the following: 

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a seizure disorder that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting seizure disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's seizure disorder had its onset in service or became manifest on or before June 30, 1996?

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Following the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and her representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

